Order entered February 26, 2020




                                     In the
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              No. 05-19-00939-CR

               OSCAR VLADIMIR HERNANDEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                    Trial Court Cause No. F18-24510-J

                                    ORDER

      Before the Court is court reporter Kimberly Xavier’s February 18, 2020

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed as of February 25, 2020.

      Appellant’s brief is due March 27, 2020.




                                              /s/   CORY L. CARLYLE
                                                    JUSTICE